Exhibit 10.1

FIRST AMENDMENT

TO LEASE AGREEMENT

This First Amendment to Lease Agreement (“this Amendment”) is made as of
November 1, 2019 (“First Amendment Effective Date”), between SIENTRA, INC., a
Delaware corporation (“Tenant”), and FAIRVIEW BUSINESS ASSOCIATES, LLC, a
California limited liability company (“Landlord”).

RECITALS

A. Landlord, by and through its predecessor in interest Fairview Business
Center, L.P., and Tenant entered into that certain Multi-Purpose Commercial
Building Lease dated March 28, 2014 (the “Lease”), pursuant to which Tenant
leases approximately 20,197 rentable square feet of space commonly known as
Suites 200 (the “Premises”) located at 420 South Fairview Avenue, Goleta,
California (the “Building”).

B. Tenant exercised its renewal option for a renewal term of five years.

C. Tenant and Landlord have agreed upon the Fair Market Rental Rate and desire
to amend the Lease to extend the Term and modify the Minimum Monthly Rent for
the Renewal Term.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein,
Landlord and Tenant agree that the Lease is hereby amended as follows:

1. Capitalized Terms. All capitalized terms used in this Amendment that are not
defined herein shall have the meanings for such terms as set forth in the Lease.

2. Recitals. The recitals set forth above are true and correct and are
incorporated herein by this reference as if fully set forth herein.

3. Renewal Term. The Term of the Lease shall be extended for a period of five
years (“Renewal Term”), commencing on March 1, 2020 and ending February 28, 2025
(the “Termination Date”). Landlord and Tenant hereby agree and acknowledge that
Tenant shall not have any rights to extend or renew the Term of the Lease after
the Termination Date.

4. Minimum Monthly Rent. Effective as of the first day of the Renewal Term, the
Minimum Monthly Rent shall equal the sum of $1.75 per square foot per month
payable in monthly installments in the amount of $35,344.75 due on or before the
first day of each month in accordance with the terms of the Lease. In accordance
with Exhibit G and Section E.(2) of the Lease, the Minimum Monthly Rent shall be
increased by three percent (3%) on the first (1st) day of March 2021, and on the
first (1st) day of March annually thereafter.

5. No Further Modifications. Except as herein modified or amended, the
provisions, conditions and terms of this Lease shall remain unchanged and in
full force and effect. In the case of any inconsistency between the provisions
of the Lease and this Amendment, the provisions of this Amendment shall govern
and control.

 

1



--------------------------------------------------------------------------------

6. Confidentiality. Tenant, its principals, employees, agents, representatives
and attorneys agree to keep the terms of this Amendment strictly confidential
and shall not disclose either directly or indirectly the terms of this Amendment
to any person or entity without the prior written permission of Landlord;
provided, however, that Landlord’s permission shall not be required for
disclosure compelled by applicable laws, rules and regulations and disclosures
to Tenant’s lenders, current or bona fide potential investors, accountants and
members of Tenant’s Board of Directors, and Tenant’s officers, agents, employees
and professional representatives.

7. Estoppel. As of the date of this Amendment, Tenant acknowledges and agrees
that, to the best of its current, actual knowledge, Landlord is not currently in
breach or default of any of its obligations or covenants under or pursuant to
the Lease, and that Tenant has no claim against Landlord which may be offset
against the payment of Rent or other sums accruing under the Lease, or any other
claim or cause of action against Landlord.

8. Brokers. Tenant hereby represents to Landlord that Tenant has dealt with no
broker in connection with this Amendment except for Hayes Commercial (“Tenant’s
Broker”). Tenant hereby agrees to be responsible for any payment of fees or
commissions to Tenant’s Broker. Tenant agrees to indemnify and hold Landlord,
its members, partners, officers, directors, employees, mortgagee(s) and agents
harmless from all claims of any other brokers claiming to have represented
Tenant in connection with this Amendment.

9. Entire Agreement. This Amendment sets forth the entire agreement between the
parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements.

10. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, and all of which, when executed and delivered shall
together constitute one and the same instrument.

11. Authority. Each of Landlord and Tenant represents to the other that the
person executing this Amendment for such party is acting on behalf of such party
and is duly authorized to execute this Amendment for such party.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
First Amendment Effective Date.

TENANT:

SIENTRA, INC.,

a Delaware corporation

 

By:  

/s/ Paul Little

Name:   Paul Little Title:   CFO

LANDLORD:

FAIRVIEW BUSINESS ASSOCIATES, LLC,

a California limited liability company

By:  

/s/ Arnold Brier

Name:   Arnold Brier Title:   Authorized Representative

 

3